DETAILED ACTION
This communication is responsive to the Amendment filed October 12, 2021.  Claims 1-15 are currently pending.
The rejections of claims 1-15 under 35 USC 103 set forth in the Office Action dated July 12, 2021 are MAINTAINED.  To ensure the amendment is completely addressed, the rejections are set forth in full below.
This action is final.

Claim Rejections - 35 USC § 103
Regarding claims 1-7, 9, 10, and 12, Jorgensen teaches a process for producing an activated catalyst precursor with the following steps:
Producing a spray dried solid catalyst component comprising THF, magnesium, and TiCl4.  (Ex. 1, col. 12, line 47 – col. 13, line 20.)
Contacting that spray dried solid catalyst component with tri-n-hexyl aluminum in a mineral oil solution.  (Ex. 1, col. 13, lines 31-38.)  (This step corresponds to step (a) of claim 1.)
Contacting the product formed from the contacting of the catalyst component with TnHA with a solution of diethyl aluminum chloride, thereby forming an activated catalyst.  (Ex. 1, col. 13, lines 38-43.)  (This step corresponds to step (b) of claim 1.)
Jorgensen also teaches using DEAC (corresponding to aluminum compound (iii)) in the amount of 0.5 mol/1 mol THF, and using TnHA (corresponding to aluminum compound (ii)) in the amount of 0.25 mol/1 mol THF.  (col. 13, lines 36-37, 43-44.)  Thus, the molar ratio of aluminum compound (iii) to aluminum compound (ii) is 2.0, which is within the claimed range.
Jorgensen further teaches that the molar ratio of the sum of the aluminum compounds (ii) and (iii) to THF is 0.75:1 (see col. 13, lines 45-46), which is outside the ranges recited in claims 1 and 7.  However, Jorgensen more generally teaches a molar ratio of the sum of the aluminum compounds (ii) and (iii) to electron donor of about 0.1:1 to about 1:1 (see col. 6, lines 57-59), which encompasses the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Jorgensen.
The differences between Jorgensen and the present claims are that (1) Jorgensen does not teach an alcoholated magnesium compound, and (2) Jorgensen is silent as to the porosity and surface area of the solid catalyst component.  
First, catalyst components comprising alcoholated MgCl2 are known in the art.  For example, Ciarrocchi a catalyst system comprising an MgCl2/alcohol adduct in which the alcohol content is preferably between 0.3 and 1.5 moles per 1 mol MgCl2.  (p. 3, lines 34-55.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an alcoholated MgCl2 component (rather than merely MgCl2) in the catalyst component of Jorgensen to more finely tune the porosity of the catalyst component, and therefore the activity of the catalyst.  (Ciarrocchi, p. 3, lines 52-57.)
Second, the porosity and surface area of the solid catalyst component contribute to the properties of the resulting polymer.  (Ciarrocchi, p. 3, lines 10-20.)  In particular, “catalysts obtained from components with surface area smaller than 100 m2/g and a porosity greater than 0.4 cc/g are appropriately used in the preparation of ethylene polymers (HDPE and LLDPE).  The catalysts have a very high activity and the spherical polymer obtained has attractive morphological characteristics (very high bulk density, flowability and mechanical resistance).”  (Ciarrocchi, p. 3, lines 10-13.)  Further, “catalysts obtained from components with surface area greater than 60-70 m2/g and porosity smaller than 0.4 cc/g are preferred for use in preparing crystalline propylene homo and copolymers, the so called impact copolymers obtained with sequential polymerization of 1) propylene, and 2) ethylene-propylene mixtures.”  (Ciarrocchi, p. 3, lines 14-17.)  Thus, one of ordinary skill in the art would recognize porosity and surface area of the catalyst component as a result effective variable.  As such, without showing unexpected results, the claimed porosity and surface area cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time of the effective filing date of the claimed invention would have optimized, by routine experimentation, the porosity and surface area of the catalyst component to achieve the desired polymer characteristics, since it has been held that where the general conditions of the claim See MPEP 2144.05(b).)

Regarding claim 8, as discussed above, in Example 1, Jorgensen teaches that the molar ratio of aluminum compounds (iii):(ii) is 2.0 and that the molar ratio of the sum of aluminum compounds to THF is 0.75.  Both of these ranges are outside the claimed ranges.  However, Jorgensen more generally teaches a molar ratio of aluminum compounds of about 1:1 to 6:1 (iii:ii) (see col. 6, lines 19-20) – which encompasses the claimed range – as well as a molar ratio of the sum of the aluminum compounds (ii) and (iii) to electron donor of about 0.1:1 to about 1:1 (see col. 6, lines 57-59) – which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Jorgensen.

Regarding claim 11, Jorgensen teaches that each aluminum is added, and the mixture held, for a period of time between 1 and 4 hours.  (Ex. 1, col. 13, lines 32-43.)  Jorgensen is silent as to the temperature of the addition.  Because a high or low temperature would likely be noted, it is reasonable to infer that the additions occur at room temperature, which is within the claimed ranges.  

Regarding claim 13, the solid catalyst component of Example 1 of Jorgensen has a Mg content of 6.3 wt.%, a Ti content of 2.5 wt.%, and a THF content of 25-29 wt.%.  (col. 13, lines 21-23.)  The THF/Ti molar ratio is 6.5-7.7:1, which is within the claimed range.  The Mg/Ti molar ratio is 4.8, which is lower than the claimed range.  However, Jorgensen more generally teaches a Mg/Ti molar ratio of 0.5 to 56, which encompasses the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It 

Regarding claims 14 and 15, Jorgensen teaches the gas phase polymerization of ethylene and 1-hexene, wherein the olefin monomers are contacted with a catalyst system comprising the catalyst discussed above and trimethylaluminum (co-catalyst).  (Ex. 1, col. 13, lines 50-67.)


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant essentially makes two arguments in support of its assertion that the present claims are patentable:
Applicant:  The Jorgensen catalyst system and Ciarrocchi catalyst systems are different.  (Remarks, p. 6.)  Adapting the catalyst of Jorgensen with the modifications taught by Ciarrocchi amounts to “picking and choosing” which aspects of the Jorgensen system should be adapted.  Because Jorgensen teaches that its invention can be practiced without making changes to the polymerization conditions, one of ordinary skill would not modify the catalyst, as changing the catalyst amounts to changing the polymerization conditions.  (Remarks, p. 9.)
Office:  While the examiner agrees with Applicant that the catalyst systems of Jorgensen and Ciarrocchi are different, there is no reason why one of ordinary skill would not seek obvious modifications to Jorgensen’s catalyst.  Indeed, identifying obvious changes to a known system is at the heart of 35 USC 103 rejections.  Therefore, the examiner is confused as to the point Applicant makes regarding whether one of ordinary skill would seek to improve the catalyst system of Jorgensen.  Further, Jorgensen’s statements regarding not changing polymerization conditions relates to the advantages of an in situ polymerization process without changing conditions such as temperature, pressure, etc., on the fly.  In any case, the catalyst would be determined before polymerization and would have no effect on changing polymerization conditions during the polymerization process.
More broadly, the examiner notes that the teachings of Ciarrocchi are generally applicable to Ziegler-Natta catalyst systems.  As noted above, alcoholated (and subsequently partially dealcoholated) MgCl2/ROH adducts permit greater control over the porosity over the catalyst component, and therefore 2-containing Ziegler-Natta catalyst system.  Thus, while the Jorgensen and Ciarrocchi systems are different, Ciarrocchi’s teachings regarding Ziegler-Natta catalysts are applicable to the Ziegler-Natta catalyst of Jorgensen.

Applicant:  The examiner ignores Jorgensen’s teaching that the surface area has a lower limit of 200 m2/g.  (Remarks, pp. 7-8.)  Although Ciarrocchi teaches a surface area for the catalyst component that falls within the claimed range, one cannot ignore Jorgensen’s explicit teaching regarding a lower limit.
Office:  The examiner believes Applicant is misreading the teachings of Jorgensen regarding surface area.  Jorgensen applies that lower limit to an optional support (e.g., silica or alumina).  Jorgensen is silent as to the surface area of the catalyst component, especially when that optional support is not present.  Thus, Jorgensen does not teach a firm lower limit on the surface area of the catalyst component.  At best, there is a lower limit only when the optional support is present.
In addition, to the extent Applicant argues that Ciarrocchi does not clearly teach that “the surface area has an impact on the properties or function of the catalyst disclosed therein” (see Remarks, p. 8), the examiner points to Ciarrocchi’s teachings that “catalysts obtained from components with surface area smaller than 100 m2/g and a porosity greater than 0.4 cc/g are appropriately used in the preparation of ethylene polymers (HDPE and LLDPE).  The catalysts have a very high activity and the spherical polymer obtained has attractive morphological characteristics (very high bulk density, flowability and mechanical resistance).”  (Ciarrocchi, p. 3, lines 10-13.)  Further, “catalysts obtained from components with surface area greater than 60-70 m2/g and porosity smaller than 0.4 cc/g are preferred for use in preparing crystalline propylene homo and copolymers, the so called impact copolymers obtained with sequential polymerization of 1) propylene, and 2) ethylene-propylene mixtures.”  (Ciarrocchi, p. 3, lines 14-17.)  Ciarrochi clearly teaches that a catalyst prepared with a surface area and porosity within the claimed ranges demonstrate higher catalyst activity, and its use would produce a polymer with desirable characteristics.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763